Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Drawings
The drawings are objected to under 37 CFR § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transition hopper, the material level sensor sensing the level of material in the transition hopper, the material flow rate sensor, the belt slippage sensor, the encoders on the drive and driven rollers, the conveyor angle sensor, the optical sensor to sense material rollback, and the flow rate sensor of claims 1, 3-7, 14, and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	In response to this rejection, the Applicant’s representative makes the same unpersuasive arguments as were made in the remarks of June 9, 2021. In particular, the applicant’s representative again asserts that that MPEP 608.02 and 37 CFR § 1.81(a) mean that the claimed features need not be shown because “the features recited in a claim only need to be illustrated where necessary for understanding of the claimed invention (emphasis added).” The Examiner respectfully disagrees.  
The language of  37 CFR § 1.81(a) stating that “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented” does not mean that the claimed features need to be shown “only” when necessary for understanding the claimed invention.  As such the separate and additional requirements of 37 CFR § 1.83(a) requirements 
Particular notice of the language of 37 CFR § 1.83(a) should be taken.  It states that “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings (bolding added)”.  The above language suggests that even if showing these elements is not necessary for understanding the subject matter to be patented or not necessary for 35 U.S.C 112 enablement purposes, the claimed elements should be shows even when conventional. It is believed that these elements may be added to the figures of the present application via graphical drawing symbols or labeled representation, with corresponding amendments to the specification to note the labeled representations without adding new matter.   
Additionally, it would seem to be the case in the present application that illustration of the above claimed subject matter may in fact be necessary to the understanding of the claimed invention as many of the above features are the very features that may differentiate the claimed invention from the prior art.  While it may be true that the sensors themselves are not per se novel as is newly asserted in the response of October 27, 2021, it is their use in combination that gives rise to their patentability in the present application and as such they may be necessary to understanding the invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The allowable subject matter of claims 3-7 or claims 16 and 18-19 have been incorporated into independent claims 1 and 14 and as such the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651